DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
With respect to the election with traverse of group I (claims 1-17), the applicant has correctly argued that the combination of group II (claims 18-20) require all the elements of claim 1 and so the test that the combination does not require the particulars of the subcombination is not satisfied. Therefore, the restriction raised by the previous examiner (restriction requirement by Katherine Moran) is hereby withdrawn by the current examiner and all claims 1-20 are being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses: “a filter disposed inside the vent, the filter to filter the cooled air flowing through the vent. However, claim 17 is dependent on claim 15 which also 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al. (herein Krishnan) (US 2019/0021432) Regarding Claim 11:In Figures 10-11, Krishnan discloses a cooling device (1002) for attachment to a helmet (1003), the cooling device (1002) comprising: a fan (1103) to draw external air into the cooling device (see paragraph [0055]); a vent (vent located at the bottom of housing 1105) to convey the air drawn by the fan into the helmet when the cooling device is attached to the helmet (via air outlet 1104 attached to vent as seen in Figures 10-11) ; and a deflector (1104) to direct the air conveyed by the vent to a desired one of different regions inside the helmet (as seen in Figure 10, the cooling device 1002 can be attached to a helmet such that the deflector 1104 would deliver air inside the helmet at a specified height based on the mounting height of the cooling device 1002 on the helmet. This mounting height can be at least slightly varied thereby allowing airflow to one or more desired regions within the helmet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (herein Krishnan) (US 2019/0021432) in view of Rosati et al. (herein Rosati) (US 2017/0196281)Regarding Claims 1 and 18:In Figures 10-11, Krishnan discloses a headgear (1001) comprising a helmet (1003) for wearing by a user and a cooling device (1002) for attachable to and detachable from the helmet (attachment and detachment with elastic band 1004 shown in Figure 10 and discussed in paragraph [0053]), the cooling device (1002) comprising: a fan (1103) to draw external air into the cooling device (see paragraph [0055]).Krishnan is silent regarding an electronics assembly to control the rotation speed of the fan based on a speed of movement of a user wearing the helmet with the cooling device attached to the helmet.However, in Figures 7-15 and 17-20, Rosati discloses a cooling device (708) for attachment to a helmet (710), the cooling device (708) comprising: a fan (1908) to draw external air into the cooling device (see Figure 17) and an electronics assembly (1092, 1904 and 1906) to control the rotation speed of the fan based on a speed of movement of a user wearing the helmet with the cooling device attached to the helmet (as stated in Regarding Claim 19:See rejections of claims 11 (see above) and 13 (see below). 
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (herein Krishnan) (US 2019/0021432) in view of Migliore et al. (herein Migliore) (US 2015/0111486)Regarding Claim 12:Krishnan fails to disclose that the deflector (1104) is disposed inside the vent, wherein Regarding Claim 13:Krishnan as modified by Migliore, further comprising a cartridge (1102, see Krishnan’s Figure 11)) disposed between the fan and the vent (see Figure 11), the cartridge to hold a cooling pad soaked in a fluid to cool the external air drawn by the fan, and to generate cooled air, wherein the air conveyed by the vent and directed by the deflector is the cooled air (as stated in paragraph [0056], the cooling pad 1102 is wetted by a cooling fluid to cool the air flowing out of the deflector).Regarding Claim 14:Regarding Claim 15:Krishnan as modified by Migliore, wherein the helmet has an upper portion and a lower portion to be respectively positioned at a forehead and a chin of the user when worn by the user (as seen in Krishnan’s Figure 10, the helmet comprises an upper portion at a user’s forehead and a lower portion at a user’s chin), wherein the cooling device is designed to be attachable to, and detachable from, the lower portion of the helmet by the user (as seen in Figure 10 and described in paragraph [0053]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (herein Krishnan) (US 2019/0021432) in view of Migliore et al. (herein Migliore) (US 2015/0111486) in further view of Rosati et al. (herein Rosati) (US 2017/0196281)Regarding Claim 16:Krishnan as modified by Migliore is silent regarding an electronics assembly to control the rotation speed of the fan based on a speed of movement of a user wearing the helmet with the cooling device attached to the helmet.However, in Figures 7-15 and 17-20, Rosati discloses a cooling device (708) for attachment to a helmet (710), the cooling device (708) comprising: a fan (1908) to draw external air into the cooling device (see Figure 17) and an electronics assembly (1092, 1904 and 1906) to control the rotation speed of the fan based on a speed of movement . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (herein Krishnan) (US 2019/0021432) in view of Rosati et al. (herein Rosati) (US 2017/0196281) in further view of Migliore et al. (herein Migliore) (US 2015/0111486)Krishnan as modified by Rosati discloses the headgear further comprising a deflector (1104). . 
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses a transceiver to receive data indicating the speed of movement from an external device, the transceiver to forward the speed of movement to the processor. While Rosati discloses a processor (controller 1904)  that receives movement speed data from an external device (motion sensor 1902), Rosati fails to disclose any transceiver. Addition of such a transceiver would require substantial hindsight reconstruction and would be mostly unnecessary to Rosati’s fan speed control algorithm. 
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 discloses: a clasp having a pair of buckle pins, wherein said cartridge is removable from the cooling device by pressing the pair of buckle pins towards each other. This structure is not taught by Krishnan and would require substantial hindsight reconstruction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant prior art references directed to wearable cooling devices on helmets and fan speed control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746